Case: 14-1044    Document: 23     Page: 1   Filed: 12/20/2013




           NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

             SHAPAT AHDAWAN NABAYA,
                     Appellant,

                             v.

     COMMISSIONER OF INTERNAL REVENUE,
                    Appellee.
             ______________________

                        2014-1044
                  ______________________

     Appeal from the United States Tax Court in No. 8457-
 13 L.
                  ______________________

                      ON MOTION
                  ______________________

    Before MOORE, LINN, and O'MALLEY, Circuit Judges.
 PER CURIAM.
                        ORDER
     The Commissioner of Internal Revenue moves to dis-
 miss Shapat Ahdawan Nabaya’s appeal or in the alterna-
 tive to transfer to the United States Court of Appeals for
 the Fourth Circuit. We treat Nabaya's motion to amend
 and his petition as responses to the Commissioner's
 motion.
Case: 14-1044         Document: 23     Page: 2   Filed: 12/20/2013



 2                      NABAYA   v. COMMISSIONER OF INTERNAL REV



     Shapat Ahdawan Nabaya appeals a decision from the
 United States Tax Court that dismissed the case for lack
 of jurisdiction and denied various other motions filed by
 Nabaya.
     This court is a court of limited jurisdiction. 28 U.S.C.
 § 1295. The United States Tax Court’s jurisdiction did
 not arise in whole or in part under the laws governing
 this court’s appellate jurisdiction. Further, we note that
 jurisdiction to review decisions of the Tax Court is vested
 in the "United States Court of Appeals (other than the
 United States Court of Appeals for the Federal Circuit)."
 26 U.S.C. § 7482(a)(1). The court agrees that transfer is
 appropriate pursuant to 28 U.S.C. § 1631 (authorizing
 this court to transfer an appeal "to any other such court in
 which the action or appeal could have been brought").
       Accordingly,
       IT IS ORDERED THAT:
     (1) The Commissioner's motion is granted to the
 extent that the appeal is transferred to the United States
 Court of Appeals for the Fourth Circuit.
     (2) Any other pending motions or petitions are denied
 as moot.
                                         FOR THE COURT

                                          /s/ Daniel E. O’Toole
                                              Daniel E. O’Toole
                                              Clerk of Court

 s24


 ISSUED AS A MANDATE: December 20, 2013